                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF PENNSYLVANIA


                                                    Case No. 2:19-cv-03404-JDW
 AYMAN ELANSARI,

                Plaintiff,

                v.

 LIBERTY MUTUAL INSURANCE
 COMPANY,

                Defendants.


                                              ORDER

       AND NOW, this 25th day of March, 2020, upon consideration of Defendant Bennett’s Motion

to Dismiss (ECF No. 32), and for the reasons set forth in the Court’s accompanying Memorandum,

it is ORDERED that Defendant’s motion is GRANTED.

       It is FURTHER ORDERED as follows:

       1.      Plaintiff’s Amended Complaint (ECF No. 20) is DISMISSED for lack of subject

matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) and 28 U.S.C. § 1332; and

       2.      All outstanding motions in the above-captioned matter (ECF Nos. 23, 24, 25, 30, 40)

are DENIED AS MOOT.

                                                       BY THE COURT:


                                                       /s/ Joshua D. Wolson
                                                       JOSHUA D. WOLSON, J.
